This is a petition for rehearing of the cause determined at page 534, ante.
The ground relied on is that this court erred in failing to consider the evidentiary effect of certain admissions of the complainant which bear on the time of asserted conception of the child in question.
The three offers of proof advanced in the petition amount, in totality, to a reiteration of the identical contentions fully presented and considered at the time of argument, and contain no matters not raised or considered in the determination of the cause and the evidence alluded to received full consideration in that determination.
The petition for rehearing is denied without argument.